IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. AP-75,841


EX PARTE RODNEY C. JONES, Applicant





ON APPLICATION FOR A WRIT OF HABEAS CORPUS
CAUSE NO. 2005-411,112-A IN THE 140TH DISTRICT COURT

FROM LUBBOCK COUNTY



 Per curiam.

O P I N I O N


	Pursuant to the provisions of Article 11.07 of the Texas Code of Criminal Procedure, the
clerk of the trial court transmitted to this Court this application for writ of habeas corpus.  Ex parte
Young, 418 S.W.2d 824, 826 (Tex. Crim. App. 1967).  Applicant was convicted of aggravated
assault and sentenced to eight (8) years' imprisonment. The Seventh Court of Appeals dismissed 
Applicant's direct appeal because the notice of appeal was untimely filed.   Jones v. State, No. 07-06-0180-CR, (Tex. App. - Amarillo, 2006, no pet.) (not designated for publication). 
	Applicant contends that his trial counsel rendered ineffective assistance because counsel
failed to file a timely notice of appeal.  We remanded this application to the trial court for findings
of fact and conclusions of law.
	The trial court has determined that trial counsel was ineffective and that counsel's deficient
performance prejudiced Applicant.  We find, therefore, that Applicant is entitled to the opportunity
to file an out-of-time appeal of the judgment of conviction in Case No. 2005-411,112-A from the 
140th Judicial District Court of Lubbock County.  Applicant is ordered returned to that time at which
he may give a written notice of appeal so that he may then, with the aid of counsel, obtain a
meaningful appeal.  All time limits shall be calculated as if the sentence had been imposed on the
date on which the mandate of this Court issues.  We hold that, should Applicant desire to prosecute
an appeal, he must take affirmative steps to file a written notice of appeal in the trial court within 30
days after the mandate of this Court issues.

Delivered: February 13, 2008
Do Not Publish